UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period endedSeptember 30, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period fromto. COMMISSION FILE NUMBER: 001-33142 Physicians Formula Holdings, Inc. (Exact name of registrant as specified in its charter) DELAWARE 20-0340099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1055 West 8th Street 91702 Azusa, California (Zip Code) (Address of principal executive offices) (626) 334-3395 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filero Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the registrant’s common stock, par value $.01 per share, as ofOctober 31, 2008, was 13,577,118. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6. Exhibits 19 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (dollars in thousands, except share data) September 30, December 31, 2008 2007 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 1,074 $ - Accounts receivable, net of allowance for bad debts of $280 and 17,157 33,421 Inventories 31,125 31,648 Prepaid expenses and other current assets 880 1,781 Income tax receivables 591 - Deferred income taxes—Net 6,455 7,364 Total current assets 57,282 74,214 PROPERTY AND EQUIPMENT—Net 3,864 4,070 OTHER ASSETS—Net 1,425 1,174 INTANGIBLE ASSETS—Net 53,223 54,546 GOODWILL 16,761 17,463 TOTAL $ 132,555 $ 151,467 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 6,822 $ 13,043 Accrued expenses 2,471 2,134 Trade allowances 5,426 5,001 Sales returns reserve 7,691 10,396 Current portion of long-term debt 3,000 3,000 Income taxes payable - 3,125 Line of credit borrowings 1,977 10,168 Total current liabilities 27,387 46,867 DEFERRED COMPENSATION 690 829 DEFERRED INCOME TAXES—Net 18,655 20,821 LONG-TERM DEBT 8,250 10,500 COMMITMENTS AND CONTINGENCIES (NOTE 9) STOCKHOLDERS' EQUITY: SeriesA preferred stock, $.01 par value—10,000,000shares authorized, no shares issued and outstanding at September 30, 2008 and December 31, 2007 - - Common stock, $.01 par value—50,000,000shares authorized, 13,943,570 and 14,095,727shares issued and outstanding at September 30, 2008 and December 31, 2007, respectively 139 141 Additional paid-in capital 60,064 59,173 Retained earnings 17,370 13,136 Total stockholders' equity 77,573 72,450 TOTAL $ 132,555 $ 151,467 See notes to condensed consolidated financial statements. -1- PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) (dollars in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 NET SALES $ 20,254 $ 19,807 $ 85,791 $ 77,628 COST OF SALES 8,431 10,085 39,696 35,108 GROSS PROFIT 11,823 9,722 46,095 42,520 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES 9,878 8,902 38,377 34,467 INCOME FROM OPERATIONS 1,945 820 7,718 8,053 INTEREST EXPENSE-NET 147 370 731 1,086 OTHER EXPENSE (INCOME) 113 (24 ) 220 (78 ) INCOME BEFORE INCOME TAXES 1,685 474 6,767 7,045 (BENEFIT) PROVISION FOR INCOME TAXES (1 ) 372 2,044 3,164 NET INCOME $ 1,686 $ 102 $ 4,723 $ 3,881 NET INCOME PER COMMON SHARE: Basic $ 0.12 $ 0.01 $ 0.33 $ 0.28 Diluted $ 0.12 $ 0.01 $ 0.32 $ 0.27 WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING: Basic 14,105,999 14,011,041 14,099,367 13,935,389 Diluted 14,620,427 14,553,130 14,604,105 14,566,860 See notes to condensed consolidated financial statements. -2- PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (unaudited) (dollars in thousands) Nine Months Ended September 30, 2008 2007 Common Stock At beginning of period $ 141 $ 138 Repurchase and retirement of common stock (NOTE 7) (3 ) - Exercise of stock options 1 3 At end of period 139 141 Additional Paid-In Capital At beginning of period 59,173 57,047 Stock-based compensation 1,927 1,567 Repurchase and retirement of common stock (NOTE 7) (1,090 ) - Exercise of stock options 9 23 Tax benefit on exercise of stock options 45 79 Tax deficiency on exercise of stock options - (137 ) At end of period 60,064 58,579 Retained Earnings At beginning of period 13,136 4,387 Repurchase and retirement of common stock (NOTE 7) (489 ) - Net income 4,723 3,881 At end of period $ 17,370 $ 8,268 See notes to condensed consolidated financial statements. -3- PHYSICIANS FORMULA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (dollars in thousands) Nine Months Ended September 30, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 4,723 $ 3,881 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,240 2,058 Unrealizedforeign currency exchange rate loss (gain) 106 (78 ) Deferred income taxes (554 ) 51 Provision for bad debts (141 ) 61 Amortization of debt issuance costs 24 28 Recognition of stock-based compensation 1,836 1,507 Tax benefit on exercise of stock options (45 ) (79 ) Changes in operating assets and liabilities: Accounts receivable 16,299 11,303 Inventories 617 (4,673 ) Prepaid expenses and other current assets 901 554 Accounts payable (6,109 ) (7,014 ) Accrued expenses, trade allowances and sales returns reserve (2,349 ) (1,870 ) Income taxes payable/receivable (3,673 ) (2,208 ) Net cash provided by operating activities 13,875 3,521 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (823 ) (1,565 ) Other assets (414 ) (100 ) Net cash used in investing activities (1,237 ) (1,665 ) CASH FLOWS FROM FINANCING ACTIVITIES: Paydowns of term loans (2,250 ) (1,125 ) Net paydowns under line of credit (8,191 ) (761 ) Debt issuance costs - (45 ) Tax benefit on exercise of stock options 45 79 Exercise of stock options 10 26 Repurchase and retirement of common stock (1,178 ) - Net cash used in financing activities (11,564 ) (1,826 ) NET INCREASE IN CASH AND CASH EQUIVALENTS 1,074 30 CASH AND CASH EQUIVALENTS—Beginning of period - 26 CASH AND CASH EQUIVALENTS—End of period $ 1,074 $ 56 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION—Cash paid during the period for: Interest, net of amounts capitalized $ 772 $ 1,103 Income taxes $ 6,269 $ 5,320 SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES - The Company had accounts payable of $27 and $352 outstanding as of September 30, 2008 and 2007, respectively, relating to purchases of property and equipment. The Company had accrued expenses of $406 as of September 30, 2008 relating to the repurchase and retirement of shares of the Company's common stock, which had a settlement date during the first week of October 2008. See notes to condensed consolidated financial statements. -4- PHYSICIANS FORMULA HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.ORGANIZATION AND BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements include the accounts of Physicians Formula Holdings,Inc., a Delaware corporation (the "Company," "we" or "our"), and its wholly owned subsidiary, Physicians Formula,Inc., a New York corporation ("Physicians"), and its wholly owned subsidiaries, Physicians Formula Cosmetics,Inc., a Delaware corporation,and Physicians Formula DRTV, LLC, a Delaware limited liability company. The Company develops, markets, manufactures and distributes innovative, premium-priced products for the mass market channel. The Company’s products include face powders, bronzers, concealers, blushes, foundations, eye shadows, eyeliners, brow makeup and mascaras. The Company sells its products to mass market retailers such as Wal-Mart, Target, CVS, Walgreens and Kroger. The accompanying condensed consolidated balance sheet as ofSeptember 30, 2008, the condensed consolidated statements ofincome for the three and nine months endedSeptember 30, 2008 and 2007,the condensed consolidated statements of changes in stockholders' equityand the condensed consolidated statements of cash flows for theninemonths ended September 30, 2008 and 2007 are unaudited. These unaudited condensedconsolidated interim financial statements have been prepared in accordance with accounting principlesgenerally acceptedin the United States of America ("GAAP"), the instructions to Quarterly Reports on Form 10-Qand Article 10 of Regulation S-X. In the opinion of the Company’s management, the unaudited condensed consolidated interim financial statements include all adjustments of a normal recurring nature necessary for the fair presentation of the Company’s financial position as of September 30, 2008, its results of operations for the three and nine months endedSeptember 30, 2008 and 2007, and its cash flows for thenine months ended September 30, 2008 and 2007. The results for the interim periods are not necessarily indicative of the results to be expected for any future period or for the fiscal year ending December 31, 2008. The condensed consolidated balance sheet as of December 31, 2007 has been derived from the audited consolidated balance sheet as of that date. These condensed consolidated interim financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2007. Use of Estimates—The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the condensed consolidated financial statements and accompanying notes. Actual results could differ from those estimates. 2.NEW ACCOUNTING STANDARDS In September 2006, the Financial Accounting Standards Board ("FASB") issued FASB StatementNo. 157, Fair Value Measurements ("SFAS No. 157"). SFAS No. 157 defines fair value, establishes a framework for measuring fair value and requires enhanced disclosures about fair value measurements. SFAS No. 157 requires companies to disclose the fair value of financial instruments according to a fair value hierarchy as defined in the standard. SFAS No. 157 became effective for the Companyon January 1,2008 and will be applied on a prospective basis.
